department of the treasury internal_revenue_service washington d c vec tier sra tsr uniform issue list legend taxpayer a decedent b ira x ira y ira z date date date date dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you through your authorized representative request rulings under sec_401 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a born on date is the sole surviving child of decedent b who died on date pincite years of age decedent b’s date of birth was date at the time of decedent b’s death he maintained ira x and ira y decedent b executed individual beneficiary designation forms for ira x and ira page y naming taxpayer a as the sole beneficiary of each ira decedent b was unmarried at the time each beneficiary designation form was executed and remained unmarried until his death no distributions were made from ira x or ira y prior to date the date of decedent b’s death death ira x and ira y were re-titled as follows ira x-decedent b decedent ira taxpayer a beneficiary and ira z formerly ira y -also decedent b decedent ira taxpayer a beneficiary no distributions were made from either ira in connection with this re-titling after decedent b’s the terms of ira x provide in relevant part that where a required_distribution has not commenced prior to the owner's death the balance of the ira must be distributed to the owner's non-spouse designated_beneficiary over his or her life expectancy starting by december of the calendar_year following the calendar_year of the ira owner's death said non-spouse beneficiary may elect to receive distributions in accordance with the 5-year rule ira y provides in relevant part that if the owner dies prior to his required_beginning_date his non-spouse beneficiary may receive distributions over his or her life expectancy beginning no later than the end of the calendar_year following the calendar_year of the ira owner’s death such non-spouse beneficiary may choose to receive required distributions in accordance with the 5-year rule decedent b died prior to reaching his required_beginning_date as that term is defined in code sec_401 the required minimum distributions for and were taken in the aggregate in based on the applicable life expectancy of taxpayer a for each year using the distribution period determined in accordance with sec_1_401_a_9_-5 q a-5 c was the calendar_year immediately following the calendar_year of decedent b’s death on or about date taxpayer a paid the additional tax prescribed under code sec_4974 for failure to timely receive minimum required distributions for and it has been represented and evidence submitted in conjunction with this ruling_request supports the representation that taxpayer a had not elected the 5-year distribution rule_of code sec_401 with respect to either ira x or ira y as retitled based on the facts and representations you request the following rulings that the required minimum distributions from ira x and ira y for and all subsequent years may be calculated based on the life page expectancy of taxpayer a as determined under the single life table of sec_1_401_a_9_-9 of the income_tax regulations that the failure to timely take the required minimum distributions on behalf of taxpayer a for and does not affect the calculation of minimum required distributions in subsequent years based on the single life expectancy of taxpayer a computed in and reduced as provided in the final income_tax regulations and that the failure to timely distribute code sec_401 required minimum distributions for and resulted in the imposition of the percent excise_tax under code sec_4974 with respect to your ruling requests code sec_408 generally provides that under regulations provided by the secretary rules similar to the rules of sec_401 shall apply to the entire_interest of an individual for whose benefit the ira is maintained code sec_401 provides in relevant summary that distributions from a qualified_plan to include an ira must begin no later than the plan participant’s ira holder's required_beginning_date and must be made over a period no longer than the life expectancy of the plan participanv ira holder and his her designated_beneficiary code sec_401 provides in general that if a plan participant including an ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides in general that if any portion of the interest of a deceased plan participant including an ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age code sec_401 defines designated_beneficiary as the individual designated as the beneficiary of the employee ira holder page code sec_4974 provides in relevant part that any failure to distribute the minimum_required_distribution for such taxable_year is subject_to a tax equal to percent of the amount by which such minimum_required_distribution exceeds the actual amount distributed during the taxable_year code sec_4974 provides in summary that the tax imposed by code sec_4974 may be waived by the secretary for good cause on date final income_tax regulations ‘final regulations under code sec_401 and sec_408 were published in the federal_register see federal_register the explanation of provisions of the final regulations provides in relevant part in the section titled default rule for post- death distributions that if an employee dies before the employee’s required_beginning_date and the employee has a designated_beneficiary then the life_expectancy_rule in sec_401 is the default distribution rule thus absent a plan provision or election of the 5-year rule the life_expectancy_rule applies in all cases in which the employee has a designated_beneficiary and the 5-year rule applies if the employee does not have a designated_beneficiary sec_1_401_a_9_-3 of the final income_tax regulations final regulations’ q a-3 a provides in general that with respect to the life expectancy exception of the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee ira holder died sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the page employee's date of death is determined in accordance with sec_1_401_a_9_-5 of the final regulations q a-5 c sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general in the case where a plan participant ira holder dies prior to reaching his required_beginning_date that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-9 of the final regulations sets forth the life expectancy tables used to determine required minimum distributions including the single life table in q a-1 with respect to the first requested ruling decedent b died prior to attaining his required_beginning_date furthermore it has been represented and documentation supporting this ruling_request indicates that decedent b named taxpayer a as the beneficiary of his ira x and his ira y hence taxpayer a is the designated beneficiary’ as that term is defined in code sec_401 ax e of decedent b’s ira x and his ira y accordingly as of the date of decedent b’s death taxpayer a who was not decedent b’s surviving_spouse was eligible to receive required minimum distributions from ira x and ira y calculated using her non-recalculated life expectancy with specific respect to your second and third ruling requests since taxpayer a was the designated_beneficiary of ira x and ira y pursuant to code sec_401 and sec_408 distributions to her from said iras were required to begin no later than december of the calendar_year following the calendar_year of decedent b's death however as noted above they did not furthermore no required_distribution from either ira was made during calendar_year however as noted above distributions intended to satisfy the required_distribution rules for and were made during and the excise_tax imposed under code sec_4974 was paid for the failure to timely take the and required distributions thus the issue to be addressed is whether the failure to timely take certain required distributions requires that distributions from either ira x or ira y or both be made in accordance with the 5-year rule_of code sec_401 as noted previously the default required_distribution rule with respect to iras in the case where an ira holder dies prior to attaining his required_beginning_date and has designated a beneficiary is the life-expectancy rule and not the page in this case both ira x and ira y provide for post-death distributions year rule to a beneficiary in the case where an ira holder dies prior to attaining his required_beginning_date to be made in accordance with the life-expectancy rule unless the designated_beneficiary chooses otherwise taxpayer a has not elected the 5-year rule with respect to either ira furthermore it has been represented that the excise_tax imposed under code sec_4974 has been paid thus the life-expectancy rule_of code sec_401 the default rule applies to distributions from both ira x and ira y thus with respect to your ruling requests we conclude as follows that the required minimum distributions from ira x and ira y for and all subsequent years may be calculated based on the life expectancy of taxpayer a as determined under the single life table of sec_1_401_a_9_-9 of the income_tax regulations that the failure to timely take the required minimum distributions on behalf of taxpayer a for and does not affect the calculation of minimum required distributions in subsequent years based on the single life expectancy of taxpayer a initially determined in and reduced as provided in the final regulations and that the failure to timely make code sec_401 required minimum distributions for and resulted in the imposition of the percent excise_tax under code sec_4974 for those years no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent both to your authorized representative and your certified_public_accountant page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 at sincerely yours v oem rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
